       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 1 of 35




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IOU CENTRAL, INC.,                           :
 d/b/a IOU FINANCIAL, INC.,                  :
                                             :     Civil Action File No.
      Plaintiff,                             :     1:20-cv-02367-MLB
v.                                           :
                                             :
SHORE APPLIANCE CONNECTION                   :
INC. A/K/A SHORE APPLIANCE                   :     Trial by a Jury of Twelve
AND BEDDING CONNECTION,                      :     Demanded
GARY W. LARMORE, DONNA LYNN                  :
LARMORE, DUANE G. LARMORE,                   :
                                             :
      Defendants.                            :

 DEFENDANT SHORE APPLIANCE CONNECTION, INC.’S ANSWER
  AND DEFENSES TO PLAINTIFF’S COMPLAINT, CROSSCLAIM
AGAINST DEFENDANT DUANE G. LARMORE, AND COUNTERCLAIM
          AGAINST PLAINTIFF IOU CENTRAL, INC.

      COMES NOW Defendant Shore Appliance Connection, Inc. d/b/a Shore

Appliance & Bedding Connection (“Defendant” or “Shore Appliance Connection,

Inc.”), improperly named by Plaintiff as “Shore Appliance Connnection(sic) Inc.

A/K/A Shore Appliance and Bedding Connection,” and answers Plaintiff’s

Complaint as follows:

                                FIRST DEFENSE

      Plaintiff’s Complaint fails to state a claim upon which relief may be granted.


                                         1
        Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 2 of 35




                                 SECOND DEFENSE

      Plaintiff is not entitled to recover from Defendant because Plaintiff’s

damages, if any, were not proximately caused by any act or omission of Defendant.

                                 THIRD DEFENSE

      Plaintiff is not entitled to recover from Defendant because Defendant did not

breach any duty owed to Plaintiff.

                                 FOURTH DEFENSE

      Plaintiff is not entitled to recover from Defendant because Defendant did not

enter into a contract with Plaintiff.

                                  FIFTH DEFENSE

      Plaintiff is not entitled to recover from Defendant because Plaintiff’s

damages, if any, were caused by the acts and omissions of persons and/or entities

other than Defendant.

                                  SIXTH DEFENSE

      The damages allegedly suffered by Plaintiff were the result of actions or

omissions of individuals over whom Defendant had no control; therefore, Defendant

cannot be liable to Plaintiff.




                                        2
        Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 3 of 35




                               SEVENTH DEFENSE

       The damages allegedly suffered by Plaintiff may have been the result of

actions or omissions of individuals within Plaintiff’s control; therefore, Defendant

is not liable to Plaintiff.

                                EIGHTH DEFENSE

       To the extent as may be shown by the evidence through discovery, Defendant

avers the affirmative defenses of assumption of risk, judicial estoppel, contributory

negligence, comparative negligence, discharge in bankruptcy, laches, statute of

limitations, waiver, and failure to mitigate damages.

                                 NINTH DEFENSE

       To the extent that Plaintiff has been reimbursed by its insurance carrier for the

alleged damage it suffered, Plaintiff is not the real party in interest, and Plaintiff’s

Complaint should be dismissed.

                                 TENTH DEFENSE

       Jurisdiction in this Court is not proper or just for Defendant, as it transacts no

business in Georgia and did not perform any action alleged to have occurred in

Georgia, thus did not purposefully avail itself or consent to jurisdiction in this Court.




                                            3
        Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 4 of 35




                              ELEVENTH DEFENSE

      Venue is not proper as Defendant is not incorporated or registered in this

District, does not have a principle place of business—or any business—in this

District, a substantial part of the events underlying this lawsuit did not occur in this

District, the property at issue is not located in this District, and Defendant does not

conduct business or otherwise consent to this venue. Moreover, 15 USCS § 1692i

makes clear that Georgia is an improper venue for this action.

                              TWELFTH DEFENSE

      Defendant responds to the specifically numbered paragraphs of Plaintiff’s

Complaint as follows:

                                           1.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 1 of Plaintiff’s Complaint and,

therefore, denies the same.

                                           2.

      In response to the allegations contained in Paragraph 2 of Plaintiff’s

Complaint, it is admitted that Gary W. Larmore and Donna Lynn Larmore are

domiciled in and citizens of Maryland. In further response, Gary W. Larmore is the

                                           4
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 5 of 35




President and Co-Owner of Shore Appliance Connection, Inc., and Donna Lynn

Larmore is the Vice President and Co-Owner of Shore Appliance Connection, Inc.

                                          3.

      The entirety of the allegations contained in Paragraph 3 are denied.

                                          4.

      Defendant admits the allegations contained in Paragraph 4 of Plaintiff’s

Complaint.

                                          5.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 5 of Plaintiff’s Complaint and,

therefore, denies the same.

                                          6.

      The entirety of the allegations contained in Paragraph 6 are denied.

                                          7.

      The entirety of the allegations contained in Paragraph 7 are denied.

                                          8.

      The entirety of the allegations contained in Paragraph 8 are denied.

                                          9.

      The entirety of the allegations contained in Paragraph 9 are denied.

                                          5
        Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 6 of 35




                                         10.

      The entirety of the allegations contained in Paragraph 10 are denied.

                                         11.

      The entirety of the allegations contained in Paragraph 11 are denied.

                                         12.

      The entirety of the allegations contained in Paragraph 12 are denied.

                                         13.

      The entirety of the allegations contained in Paragraph 13 are denied.

                                         14.

      The entirety of the allegations contained in Paragraph 14 are denied.

                                         15.

      The entirety of the allegations contained in Paragraph 15 are denied.

                                         16.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 16 of Plaintiff’s Complaint and,

therefore, denies the same.

                                         17.

      The entirety of the allegations contained in Paragraph 17 are denied.




                                          6
 Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 7 of 35




                                  18.

The entirety of the allegations contained in Paragraph 18 are denied.

                                  19.

The entirety of the allegations contained in Paragraph 19 are denied.

                                  20.

The entirety of the allegations contained in Paragraph 20 are denied.

                                 20(a)

Denied.

                                20(b)

Denied.

                                 20(c)

Denied.

                                20(d)

Denied.

                                 20(e)

Denied.

                                  21.

The entirety of the allegations contained in Paragraph 21 are denied.




                                   7
        Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 8 of 35




                                         21(a)

      Denied.

                                         21(b)

      Denied.

                                         21(c)

      Denied.

                                         21(d)

      Denied.

                                          22.

      The entirety of the allegations contained in Paragraph 22 are denied.

                                          23.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegation that, “IOU justifiably and reasonably relied” on alleged

false representations or omissions of unspecified Defendants and, therefore, denies

the same. Otherwise, Defendant denies the remaining allegations contained in

Paragraph 23 of Plaintiff’s Complaint.

                                          24.

      The entirety of the allegations contained in Paragraph 24 are denied.




                                           8
 Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 9 of 35




                                  25.

The entirety of the allegations contained in Paragraph 25 are denied.

                                  26.

The entirety of the allegations contained in Paragraph 26 are denied.

                                  27.

The entirety of the allegations contained in Paragraph 27 are denied.

                                  28.

The entirety of the allegations contained in Paragraph 28 are denied.

                                  29.

The entirety of the allegations contained in Paragraph 29 are denied.

                                  30.

The entirety of the allegations contained in Paragraph 30 are denied.

                                  31.

The entirety of the allegations contained in Paragraph 31 are denied.

                                  32.

The entirety of the allegations contained in Paragraph 32 are denied.

                                  33.

The entirety of the allegations contained in Paragraph 33 are denied.




                                   9
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 10 of 35




                                         34.

       The entirety of the allegations contained in Paragraph 34 are denied.

                                         35.

       The entirety of the allegations contained in Paragraph 35 are denied.

                                         36.

       The entirety of the allegations contained in Paragraph 36 are denied.

 COUNT I: DECLARATORY, EQUITABLE AND RELATED RELIEF AS
                  TO ALL DEFENDANTS

                                         37.

       Defendant incorporates by reference its responses to Paragraphs 1 through 36

as if fully set forth herein.

                                         38.

       The entirety of the allegations contained in Paragraph 38 are denied.

                                         39.

       The entirety of the allegations contained in Paragraph 39 are denied.

                                         40.

       The entirety of the allegations contained in Paragraph 40 are denied.

                                         41.

       The entirety of the allegations contained in Paragraph 41 are denied.


                                         10
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 11 of 35




                                          42.

       The entirety of the allegations contained in Paragraph 42 are denied.

                                          43.

       Defendant denies that IOU is entitled to the relief requested in Paragraph 43

of Plaintiff’s Complaint.       In further response to the allegations contained in

Paragraph 43, Defendant specifically denies that he is liable to IOU in any form.

                                          44.

       Defendant denies that IOU is entitled to the judgment and damages requested

in Paragraph 44 of Plaintiff’s Complaint.

COUNT II: BREACH OF INSTRUMENTS AND RELATED RELIEF AS TO
                      ALL DEFENDANTS

                                          45.

       Defendant incorporates by reference its responses to Paragraphs 1 through 44

as if fully set forth herein.

                                          46.

       The entirety of the allegations contained in Paragraph 46 are denied.

                                          47.

       The entirety of the allegations contained in Paragraph 47 are denied.

                                          48.

       The entirety of the allegations contained in Paragraph 48 are denied.
                                           11
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 12 of 35




                                            49.

       The allegations contained in Paragraph 49 of Plaintiff’s Complaint do not

warrant a response from Defendant. To the extent the allegations contained in

Paragraph 49 require a response from Defendant, Defendant denies that IOU is

entitled to the fees and costs requested.

                                            50.

       Defendant denies that IOU is entitled to the judgment and damages requested

in Paragraph 50 of Plaintiff’s Complaint.

    COUNT III: BREACH OF FIDUCIARY DUTY, CONVERSION AND
            RELATED RELIEF AS TO ALL DEFENDANTS

                                            51.

       Defendant incorporates by reference its responses to Paragraphs 1 through 50

as if fully set forth herein.

                                            52.

       The entirety of the allegations contained in Paragraph 52 are denied.

                                            53.

       The entirety of the allegations contained in Paragraph 53 are denied.

                                            54.

       The entirety of the allegations contained in Paragraph 54 are denied.


                                            12
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 13 of 35




                                         55.

       The entirety of the allegations contained in Paragraph 55 are denied.

                                         56.

       The entirety of the allegations contained in Paragraph 56 are denied.

                                         57.

       The entirety of the allegations contained in Paragraph 57 are denied.

                                         58.

       Defendant denies that IOU is entitled to the judgment and damages requested

in Paragraph 58 of Plaintiff’s Complaint.

      COUNT IV: QUANTUM MERUIT/UNJUST ENRICHMENT AND
            RELATED RELIEF AS TO THE DEFENDANTS

                                         59.

       Defendant incorporates by reference its responses to Paragraphs 1 through 58

as if fully set forth herein.

                                         60.

       The entirety of the allegations contained in Paragraph 60 are denied.

                                         61.

       The entirety of the allegations contained in Paragraph 61 are denied.

                                         62.

       The entirety of the allegations contained in Paragraph 62 are denied.
                                         13
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 14 of 35




                                         63.

       The entirety of the allegations contained in Paragraph 63 are denied.

                                         64.

       Defendant denies that IOU is entitled to the judgment and damages requested

in Paragraph 64 of Plaintiff’s Complaint.

      COUNT V: EQUITABLE LIEN/EQUITABLE MORTGAGE AND
           RELATED RELIEF AS TO ALL DEFENDANTS

                                         65.

       Defendant incorporates by reference its responses to Paragraphs 1 through 64

as if fully set forth herein.

                                         66.

       The entirety of the allegations contained in Paragraph 66 are denied.

                                         67.

       The entirety of the allegations contained in Paragraph 67 are denied.

                                         68.

       The entirety of the allegations contained in Paragraph 68 are denied.

                                         69.

       Defendant denies that IOU is entitled to the judgment and damages requested

in Paragraph 69 of Plaintiff’s Complaint.


                                         14
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 15 of 35




  COUNT VI: CONSTRUCTIVE TRUST AND RELATED RELIEF AS TO
                    ALL DEFENDANTS

                                         70.

       Defendant incorporates by reference its responses to Paragraphs 1 through 69

as if fully set forth herein.

                                         71.

       The entirety of the allegations contained in Paragraph 71 are denied.

                                         72.

       The entirety of the allegations contained in Paragraph 72 are denied.

                                         73.

       The entirety of the allegations contained in Paragraph 73 are denied.

                                         74.

       Defendant denies that IOU is entitled to the judgment and damages requested

in Paragraph 74 of Plaintiff’s Complaint.

 COUNT VII: ATTORNEY’S FEES AND RELATED RELIEF AS TO THE
                       DEFENDANTS

                                         75.

       Defendant incorporates by reference its responses to Paragraphs 1 through 74

as if fully set forth herein.




                                         15
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 16 of 35




                                        76.

      The entirety of the allegations contained in Paragraph 76 are denied.

                                        77.

      The entirety of the allegations contained in Paragraph 77 are denied.

                                        78.

      Defendant denies that IOU is entitled to the judgment and damages requested

in Paragraph 78 of Plaintiff’s Complaint.

                                        79.

      The allegations contained in Paragraph 79 are admitted as to this Defendant.

                                        80.

      The allegations contained in Paragraph 80 are admitted as to this Defendant.

                           THIRTEENTH DEFENSE

      All allegations of Plaintiff’s Complaint not specifically admitted are hereby

denied.

      WHEREFORE Defendant prays that this Court:
      a. Dismiss Plaintiff’s claims with prejudice;

      b. Enter judgment in favor of Defendant on all counts of Plaintiff’s
         Complaint;

      c. Award Defendant the reasonable costs, including attorney fees, incurred
         in defending this action; and


                                        16
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 17 of 35




       d. Grant Defendant such other relief as the Court deems just and appropriate.
      CROSSCLAIM AGAINST DEFENDANT DUANE G. LARMORE
       COMES NOW Defendant Shore Appliance Connection, Inc. (“Shore

Appliance Connection, Inc.”) and, pursuant to Federal Rule of Civil Procedure

13(g), hereby files this crossclaim against Defendant Duane G. Larmore (“Defendant

Duane Larmore”), showing this honorable Court the following:


                                            1.


       Shore Appliance Connection, Inc. is a corporation duly formed and validly

existing under the laws of the State of Maryland. It is a retail seller of household

appliance, bedding, and grilling equipment and is owned in equal parts by Gary W.

Larmore and Donna Lynn Larmore, who are husband and wife.


                                            2.


       Duane Larmore is a son of Gary and Donna Lynn Larmore and was acting as

an accountant in the financial side of Shore Appliance Connection, Inc. at the time

of the facts giving rise to this action.




                                           17
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 18 of 35




                                          3.


      IOU is a short term lender which loans amounts to businesses with substantial

upfront fees such as loan origination fees of ten to eleven percent (10-11%) and a

guaranty fee of approximately twenty-five percent (25%), both in addition to interest

on the loaned amount of eight to ten percent (8-10%). Repayment is generally made

on a daily basis, weekends excluded, by ACH debit from a business account.


                                          4.


      At all times relevant to this action, Duane Larmore managed the accounts

payable and receivable of Shore Appliance Connection, Inc. Duane Larmore was

not, and is not an owner or an officer of Shore Appliance Connection, Inc. In his

position with the company, Duane was also responsible for the management of

financial software, banking, payroll, and financial reporting. Using this position in

the company, Duane Larmore embezzled over One Million Dollars ($1,000,000.00)

from Shore Appliance Connection, Inc.


                                          5.


      In order to conceal his theft, Duane Larmore altered the books and financial

records of Shore Appliance Connection, Inc., and would obtain short term factoring


                                         18
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 19 of 35




advances and loans whereby he would factor the receivables of Shore Appliance

Connection, Inc. for limited times to obtain cash infusions.


                                          6.


      In late 2019 and early 2020, Duane Larmore was desperate to replace Shore

Appliance Connection, Inc.’s capital to conceal his theft and embezzlement. On

December 30, 2019, just like he had done before, Duane Larmore pretended to be

Gary Larmore and fraudulently submitted a loan application with IOU. On January

7, 2020, Duane fraudulently entered into a loan agreement with IOU purportedly on

behalf of Shore Appliance Connection, Inc., pursuant to the terms of which IOU

loaned Shore Appliance Connection, Inc. One Hundred and Fifty Thousand Dollars

($150,000.00). The debt was evidenced by a promissory note signed by Duane as

Gary Larmore.


                                          7.


      Duane Larmore represented himself to IOU as Gary Larmore at all times in

the procuring of this loan. However, Duane used his own individualized phone

number and email address in all dealings with IOU—both of which are markedly

different that Gary Larmore’s contact information that is displayed throughout Shore



                                         19
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 20 of 35




Appliance Connection, Inc.’s website. No work number was ever requested or

provided.


                                          8.


      IOU required that Gary and Donna Lynn Larmore, as the owners of Shore

Appliance Connection, Inc., each personally guarantee repayment of the loan

amount. Duane Larmore fraudulently signed the guarantees in the name of Gary W.

Larmore and Donna Lynn Larmore, which was done without their knowledge or

authorization.


                                          9.


      In addition to the repayment of the loan, IOU charged Shore Appliance

Connection, Inc. a non-refundable loan origination fee of Sixteen Thousand Five

Hundred Dollars ($16,500.00) which was deducted from the loan proceeds paid to

Shore Appliance Connection, Inc. In addition to that fee, IOU charged Shore

Appliance Connection, Inc. a non-refundable guaranty fee in the amount of Thirty-

Six Thousand Dollars ($36,000.00) which was not deducted from the loan proceeds

but was to be paid over the one-year life of the loan. Finally, IOU charged interest

on the principal amount of 9.25% per annum. Payment of the loan was evidenced

by a promissory note and payments of amounts due on the loan were to be made by
                                        20
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 21 of 35




daily deduction from Shore Appliance Connection, Inc.’s bank account at the

Hebron Savings Bank in Salisbury, Maryland. Duane Larmore signed the name of

Gary Larmore to an authorization from ACH debits from the bank without the

knowledge or consent of Gary Larmore.


                                         10.


      To date, IOU has received a total of $19, 398.70 from Shore Appliance

Connection, Inc.’s accounts pursuant to this fraudulent promissory note.


                                         11.


      As described above, Duane Larmore’s fraudulent misrepresentations to IOU

on December 30, 2019, and January 7, 2020, were done without knowledge or

authorization of Gary Larmore, Donna Lynn Larmore, or Shore Appliance

Connection, Inc.


                                         12.


      As this promissory note was fraudulently entered into, and was not knowingly

or willingly signed by Donna Lynn and Gary Larmore, it is invalid and

unenforceable as to Gary Larmore, Donna Lynn Larmore, or Shore Appliance



                                        21
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 22 of 35




Connection, Inc. Thus, Duane Larmore’s fraud acts as a complete bar to the damages

requested by IOU in this action.


                                           13.


      To the extent this Court finds the promissory note valid, in making these

fraudulent misrepresentations to IOU, and in forging the signatures of Gary and

Donna Lynn Larmore, the agreement is only between Duane Larmore and IOU, and

Duane is solely responsible for the monetary obligations and damages of IOU, if

any, that are requested in this action.


                                           14.


      As a direct result of Duane Larmore’s fraud and forgery, Duane is responsible

for converting at least $19, 398.70 of Shore Appliance Connection, Inc.’s monetary

property into that of IOU.


                                           15.


      As a result of Duane Larmore’s negligence, fraud, forgery, and/or breach of

agreement with IOU, Duane Larmore is solely liable to IOU for any losses incurred

by IOU as complained of in IOU’s Complaint.



                                          22
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 23 of 35




      WHEREFORE, Shore Appliance Connection, Inc. prays for judgment against

Duane Larmore equal to the amount of any losses incurred by Shore Appliance

Connection, Inc. and IOU as a result of Duane Larmore’s fraudulent

misrepresentations and forgeries, plus any other relief that this Court may deem fair

and just under the circumstances.


     COUNTERCLAIM AGAINST PLAINTIFF IOU CENTRAL, INC.
      COMES NOW Defendant Shore Appliance Connection, Inc. (“Shore

Appliance Connection, Inc.”) and, pursuant to Federal Rule of Civil Procedure

13(a)(1), hereby files this counterclaim against Plaintiff IOU Central, Inc. (“IOU”),

showing this honorable Court the following:


                                          1.


      Shore Appliance Connection, Inc. is a corporation duly formed and validly

existing under the laws of the State of Maryland. It is a retail seller of household

appliance, bedding, and grilling equipment and is owned in equal parts by Gary W.

Larmore and Donna Lynn Larmore, who are husband and wife.




                                         23
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 24 of 35




                                            2.


       Duane Larmore is a son of Gary and Donna Lynn Larmore and was acting as

an accountant in the financial side of Shore Appliance Connection, Inc. at the time

of the facts giving rise to this action.


                                            3.


       IOU is a short term lender which loans amounts to businesses with substantial

upfront fees such as loan origination fees of ten to eleven percent (10-11%) and a

guaranty fee of approximately twenty-five percent (25%), both in addition to interest

on the loaned amount of eight to ten percent (8-10%). Repayment is generally made

on a daily basis, weekends excluded, by ACH debit from a business account.


                                            4.


       At all times relevant to this action, Duane Larmore managed the accounts

payable and receivable of Shore Appliance Connection, Inc. Duane Larmore was

not, and is not an owner or an officer of Shore Appliance Connection, Inc. In his

position with the company, Duane was also responsible for the management of

financial software, banking, payroll, and financial reporting. Using this position in

                                           24
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 25 of 35




the company, Duane Larmore embezzled over One Million Dollars ($1,000,000.00)

from Shore Appliance Connection, Inc.


                                          5.


      In order to conceal his theft, Duane Larmore altered the books and financial

records of Shore Appliance Connection, Inc., and would obtain short term factoring

advances and loans whereby he would factor the receivables of Shore Appliance

Connection, Inc. for limited times to obtain cash infusions.


                                          6.


      In late 2019 and early 2020, Duane Larmore was desperate to replace Shore

Appliance Connection, Inc.’s capital to conceal his theft and embezzlement. On

December 30, 2019, just like he had done before, Duane Larmore pretended to be

Gary Larmore and fraudulently submitted a loan application with IOU. On January

7, 2020, Duane fraudulently entered into a loan agreement with IOU purportedly on

behalf of Shore Appliance Connection, Inc., pursuant to the terms of which IOU

loaned Shore Appliance Connection, Inc. One Hundred and Fifty Thousand Dollars

($150,000.00). The debt was evidenced by a promissory note singed by Duane as

Gary Larmore.



                                         25
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 26 of 35




                                          7.


      Duane Larmore represented himself to IOU as Gary Larmore at all times in

the procuring of this loan. However, Duane used his own individualized phone

number and email address in all dealings with IOU—both of which are markedly

different that Gary Larmore’s contact information that is displayed throughout Shore

Appliance Connection, Inc.’s website. No work number was ever requested or

provided.


                                          8.


      IOU required that Gary and Donna Lynn Larmore, as the owners of Shore

Appliance Connection, Inc., each personally guarantee repayment of the loan

amount. Duane Larmore fraudulently signed the guarantees in the name of Gary W.

Larmore and Donna Lynn Larmore, which was done without their knowledge or

authorization.


                                          9.


      In addition to the repayment of the loan, IOU charged Shore Appliance

Connection, Inc. a non-refundable loan origination fee of Sixteen Thousand Five

Hundred Dollars ($16,500.00) which was deducted from the loan proceeds paid to


                                        26
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 27 of 35




Shore Appliance Connection, Inc. In addition to that fee, IOU charged Shore

Appliance Connection, Inc. a non-refundable guaranty fee in the amount of Thirty-

Six Thousand Dollars ($36,000.00) which was not deducted from the loan proceeds

but was to be paid over the one-year life of the loan. Finally, IOU charged interest

on the principal amount of 9.25% per annum. Payment of the loan was evidenced

by a promissory note and payments of amounts due on the loan were to be made by

daily deduction from Shore Appliance Connection, Inc.’s bank account at the

Hebron Savings Bank in Salisbury, Maryland. Duane Larmore signed the name of

Gary Larmore to an authorization from ACH debits from the bank without the

knowledge or consent of Gary Larmore.


                                          10.


      In mid-March 2020, following a confession by Duane Larmore, Gary Larmore

and his corporate counsel notified IOU that Duane Larmore was an imposter and

that he had forged Gary and Donna Lynn Larmore’s signatures in order to procure

the loan with IOU, thus the loan was invalid.


                                          11.


      In response, IOU has given notice to Shore Appliance Connection, Inc., Gary,

and Lynn Larmore that its claims are valid and demanded payment of the same.
                                        27
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 28 of 35




                                             12.


      On May 22, 2020, Shore Appliance Connection, Inc., Gary, and Donna Lynn

Larmore filed a declaratory judgment action in Maryland. (Circuit Court for

Wicomico County – Case No. C-22-CV-20-000213). In this declaratory judgment

action, Shore Appliance Connection, Inc., Gary, and Donna Lynn Larmore request

that the Maryland Court determine Shore Appliance Connection, Inc., Gary, and

Donna Lynn Larmore’s rights and liabilities to IOU, whether they have any

obligation to pay any sums to IOU, and whether or not the agreements and notes to

IOU are void.


                                             13.


      Despite being put on notice that the promissory note was fraudulently signed

by Duane Larmore, and despite notice of the declaratory judgment action filed in

Maryland prior to the filing of this lawsuit, IOU still contends that it may recover

against Shore Appliance Connection, Inc., Gary, and Donna Lynn Larmore and filed

this unnecessary lawsuit with this Court.




                                            28
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 29 of 35




                                          14.


      To date, IOU has received a total of $19, 398.70 from Shore Appliance

Connection, Inc.’s accounts pursuant to this fraudulent promissory note.


                                          15.


      This money was fraudulently obtained by IOU from Shore Appliance

Connection, Inc.’s accounts.


                                          16.


      On December 30, 2019, and January 7, 2020, IOU intentionally, willfully,

and/or recklessly relied on the insufficient information given by Duane Larmore on

behalf of Gary Larmore and Shore Appliance Connection, Inc. in order to obtain an

excessive and non-refundable loan origination fee, an excessive and non-refundable

guaranty fee, and excessively high interest payments from Shore Appliance

Connection, Inc., without the knowledge of its owners.


                                          17.


      This loan was approved and ratified despite IOU’s failure to obtain effective

identity verifications of the signatories and IOU’s failure to confirm that Gary and

Lynn Larmore were personally approving and authorizing said loan, especially in
                                        29
      Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 30 of 35




the face of Duane Larmore communicating to IOU with his own personal cell phone

number that did not match Gary Larmore’s, an email address that did not match Gary

Larmore’s, and no produced business phone number.


                                           18.


      IOU’s intentional, willful, and/or reckless failure to verify the identity of the

parties involved and IOU’s failure to verify that the signatures on the promissory

note were authentic renders the promissory note invalid and unenforceable as to

Shore Appliance Connection, Inc., Gary, and Donna Lynn Larmore.


                                           19.


      IOU’s fraudulent and predatory lending practices render the damages

requested in this lawsuit from Shore Appliance Connection, Inc., Gary, and Donna

Lynn Larmore null and void. In actuality, IOU’s fraudulent and predatory lending

practices resulted in monetary damages to Shore Appliance Connection, Inc., Gary,

and Donna Lynn Larmore in the amount of at least $19, 398.70, which Shore

Appliance Connection, Inc., Gary, and Donna Lynn Larmore are entitled to recover

from IOU.




                                          30
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 31 of 35




                                          20.


      In the alternative, IOU’s actions in approving and executing the loan at issue,

and as further described above, constitutes negligence that cannot be imputed onto

Shore Appliance Connection, Inc., Gary, and Lynn Larmore.


                                          21.


      Therefore, as a result of IOU’s fraudulent and/or negligent lending practices,

IOU willfully, knowingly, and improperly converted at least $19, 398.70 of Shore

Appliance Connection, Inc.’s monetary property, and Shore Appliance Connection,

Inc. is entitled to repayment of this amount by IOU.


                                          22.


      Shore Appliance Connection, Inc., Gary, and Lynn Larmore received no

benefit from this fraudulent transaction, and as a result, IOU was unjustly enriched

at the detriment of Shore Appliance Connection, Inc., Gary, and Lynn Larmore.


                                          23.


      In addition to the costs incurred by Shore Appliance Connection, Inc., Gary,

and Lynn Larmore detailed above, Shore Appliance Connection, Inc., Gary, and


                                         31
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 32 of 35




Lynn Larmore have also had to, and will continue to, incur considerable attorney’s

fees and expenses for having to defend this lawsuit.


                                          24.


      IOU was put on notice that the promissory note was fraudulently obtained,

and was put on notice that the Maryland Courts are currently determining the validity

of this loan, therefore, pursuant to Rule 11 of the Federal Rules of Civil Procedure,

Shore Appliance Connection, Inc., Gary, and Lynn Larmore should be entitled to

attorney’s fees and expenses incurred for having to defend this frivolous, vexatious,

and duplicative action.


      WHEREFORE, Shore Appliance Connection, Inc. prays for judgment against

IOU equal to the amount of any losses incurred by Gary Larmore, Donna Lynn

Larmore, and Shore Appliance Connection, Inc. as a result of IOU’s negligent and/or

fraudulent lending practices and improper conversion of Shore Appliance

Connection, Inc. funds. Moreover, Shore Appliance Connection, Inc. prays that this

Court order and find that IOU is not entitled to the damages requested in their

Complaint, as IOU’s negligence and fraud is a complete bar to recovery. Finally,

Shore Appliance Connection, Inc. prays for any other relief that this Court may deem

fair and just under the circumstances.

                                         32
      Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 33 of 35




      This 26th day of June, 2020.


                                           WEATHINGTON, LLC

                                           /s/ Zachary H. Fuller
                                           Paul E. Weathington
                                           Georgia Bar No. 743120
                                           Zachary H. Fuller
                                           Georgia Bar No. 641810

                                           Attorneys for Defendants Gary
                                           Larmore, Donna Lynn Larmore,
                                           and Shore Appliance Connection, Inc.
191 Peachtree Street, NE Suite 3900
Atlanta, GA 30303
Phone: 404-524-1600
Facsimile: 404-524-1610
pweathington@weathington.com
zfuller@weathington.com




                                      33
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 34 of 35




                         CERTIFICATION AS TO FONT

      Counsel certifies that this pleading has been prepared in Times New Roman

font in 14-point type.

      This 26th day of June, 2020.




                                           WEATHINGTON, LLC

                                           /s/ Zachary H. Fuller
                                           Paul E. Weathington
                                           Georgia Bar No. 743120
                                           Zachary H. Fuller
                                           Georgia Bar No. 641810

                                           Attorneys for Defendants Gary
                                           Larmore, Donna Lynn Larmore,
                                           and Shore Appliance Connection, Inc.
191 Peachtree Street, NE Suite 3900
Atlanta, GA 30303
Phone: 404-524-1600
Facsimile: 404-524-1610
pweathington@weathington.com
zfuller@weathington.com




                                      34
       Case 1:20-cv-02367-MLB Document 11 Filed 06/26/20 Page 35 of 35




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and foregoing

pleading upon all parties to this matter electronically via CM/ECF and by depositing

a true copy of same in the U.S. Mail, proper postage prepaid, addressed to counsel

of record as follows:

                                Paul G. Wersant
                             3245 Peachtree Parkway
                                  Suite D-245
                             Suwanee, Georgia 30024

             This 26th day of June, 2020.


                                              WEATHINGTON, LLC

                                              /s/ Zachary H. Fuller
                                              Paul E. Weathington
                                              Georgia Bar No. 743120
                                              Zachary H. Fuller
                                              Georgia Bar No. 641810

                                              Attorneys for Defendants Gary
                                              Larmore, Donna Lynn Larmore,
                                              and Shore Appliance Connection, Inc.
191 Peachtree Street, NE Suite 3900
Atlanta, GA 30303
Phone: 404-524-1600
Facsimile: 404-524-1610
pweathington@weathington.com
zfuller@weathington.com



                                         35
